Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a hat with a crown, and a brim with side edges terminating at the front of the crown, and the brim having intake ports, the crown of the crown engaging a back portion of the brim in front of the intake ports, the hat also having a flexible band directly engaged with the back of the brim behind the intake portions and spaced apart from the front portion of the crown creating a channel between the band and the crown.  The closest prior art is Kazmierczak (US 8516617). Kazmierczak teaches a hat with a crown, and a brim having intake ports, the crown of the crown engaging a back portion of the brim in front of the intake ports, the hat also having a flexible band directly engaged with the back of the brim behind the intake portions and spaced apart from the front portion of the crown creating a channel between the band and the crown, but does not teach the brim having side edges terminating at the front of the crown.  While having a brim with side edges terminating at the front of the crown (such as a baseball cap) is known in the art, modify Kazmierczak to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732